                      Case 17-40327-KKS            Doc 40      Filed 04/22/19       Page 1 of 1
FORM ordass7
                                    UNITED STATES BANKRUPTCY COURT
                                           Northern District of Florida
                                             Tallahassee Division

In Re: Don Thornton Wilson                                           Bankruptcy Case No.: 17−40327−KKS
       SSN/ITIN: xxx−xx−0672
        Debtor
                                                                     Chapter: 7
                                                                     Judge: Karen K. Specie


                         ORDER APPROVING ACCOUNT, DISCHARGING TRUSTEE,
                                RELEASING BOND, AND CLOSING CASE

       It appearing to the Court that Mary W. Colon , the Trustee in said cause has reduced the property and effects of
the said debtor's estate to cash; that the said Trustee has made distribution thereof as required by the order of this
Court and has rendered a full and complete account thereof, and that said Trustee has performed all other and further
duties required of him in the administration of said estate;

        It is ordered that the accounts of said Trustee be and they hereby are approved and allowed; that the Trustee be
and he hereby is discharged and relieved of his trust; and that the bond of the said Trustee be and it hereby is canceled
and that the surety or sureties thereon be and they hereby are released from further liability thereunder, except any
liability which may have accrued during the time such bond was in effect.

       Accordingly, this case is hereby closed.

       DONE AND ORDERED at Tallahassee, Florida, April 22, 2019 .

                                                            /s/ Karen K. Specie
                                                            Karen K. Specie
                                                            U.S. Bankruptcy Judge
Service to:
    Debtor
    Debtor(s) Attorney
    Chapter 7 Trustee
    U.S. Trustee
